Citation Nr: 1118594	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  05-27 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to the service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran presented testimony before the undersigned Veterans Law Judge in a hearing at the RO in February 2009.  A transcript of that hearing is associated with the claims file.

When the case was last before the Board, there were two additional issues on appeal: entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for a left shoulder disability.  In October 2009 the Board remanded those two issues, with the issue identified on the title page, for additional development.  The originating agency subsequently granted service connection for PTSD and for a left shoulder disability, representing complete satisfaction of those two issues.  The issue identified on the title page is accordingly the only issue remaining on appeal before the Board.


FINDING OF FACT

A right shoulder disability was not present during service, and the Veteran's current right shoulder disability is not etiologically related to service and was not caused or permanently worsened by service-connected disability.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for a right shoulder disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the Veteran was not provided complete notice until well after the March 2004 rating decision on appeal.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  The Veteran's service treatment records (STRs) and service personnel records are of record, as are treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records.  

The Veteran has been afforded VA medical examinations in response to the claim herein decided.  His most recent VA examination in May 2010 was performed in response to the Board's earlier remand; the Board has reviewed the examination report and finds it to substantially comply with the requirements articulated in the remand request.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  

In sum, any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

STRs show no indication of a right shoulder injury or abnormality during service, although a July 1988 treatment note shows a complaint of left shoulder pain clinically assessed as probable tendonitis.  An X-ray study of the left shoulder was consistent with rotator cuff tear.  Report of Medical Examination at the time of separation from service in June 1993 shows clinical evaluation of the upper extremities as "normal."

The Veteran presented to the VA clinic in September 1995 complaining of chronic right shoulder pain in addition to several other maladies.  The clinical impression was right shoulder muscle tear.

The Veteran had right shoulder surgery (arthroscopy, shoulder joint debridement, rotator cuff decompression and distal clavicle excision) by Millennium Surgery Center in February 2003.  The operative notes are silent regarding the etiology of the underlying shoulder disorder.

The Veteran had a VA examination of the joints in August 2008 in which he contended he had injured the right shoulder in service, not the left shoulder as recorded in STRs, although he endorsed current left shoulder pain as referred from the right.  The Veteran asserted he had reported the right shoulder injury at the time but he denied treatment during service.  He endorsed history of arthroscopy in 2003.  X-rays of both shoulders were negative.  The examiner performed a clinical examination and diagnosed right shoulder strain.  The examiner stated an opinion the right shoulder disorder was not related to service and the left shoulder disorder was not related to favoring the right.

The file contains an April 2009 letter from SK, a Doctor of Osteopathic Medicine (DO).  Dr. SK stated he had been treating the Veteran for several years for chronic, ongoing shoulder pain.  Dr. SK stated the Veteran injured his left shoulder during active service and that his current complaints of left shoulder pain were related to the left shoulder injury in service.  Significantly, Dr. SK's letter is silent in regard to the right shoulder.

The Veteran testified before the Board in February 2009 that during the VA examination in August 2008 cited above the examining physician was rude to the Veteran and appeared to have  his mind already made up, so the Veteran walked out before the examination was completed.  The Veteran's representative asserted the Veteran was treated for a right shoulder problem in December 1992, as reflected in STRs, and that the Veteran denied any subsequent right shoulder injury.  The Veteran asserted that on the day in question his arm was ripped out of its socket while he was engaged in refueling aircraft on the flight line.  After discharge from service the Veteran continued to work in aircraft fueling, but his jobs after service did not require heavy lifting.

The Veteran had a VA examination of the shoulders in May 2010.  The examiner was a VA physician other than the one about whom the Veteran had complained in August 2008.  The examiner reviewed the claims files.  The examiner noted that STRs do not show any indication of right shoulder problems during service or prior to September 1995.  The examiner performed a clinical examination of the shoulders and noted observations in detail.  X-rays of the right shoulder showed old evidence of partial resection of the right acromioclavicular joint.  The examiner stated an opinion that the left shoulder chronic impingement syndrome was related to service but the right shoulder symptoms were not aggravated or caused by the left shoulder and not directly due to service.  As rationale the examiner cited lack of proof the right shoulder problems started during service or during the first couple of years after discharge from service and the lack of proof that the left shoulder caused the right shoulder to become troublesome.  Thus, the right shoulder was not aggravated or chronically worsened by the left shoulder disability.

In February 2011 the RO issued a rating decision granting service connection for a left shoulder disability.  The RO issued a concurrent Supplemental Statement of the Case (SSOC) continuing the denial of service connection for a right shoulder disability on a direct basis and also on a secondary basis.    
  
On review of the evidence above, the Board notes that competent and uncontroverted medical opinions of record by two different VA physicians assert the Veteran's claimed right shoulder disability is not related to service and one of the VA physicians also opined that the right shoulder disability was not caused or aggravated by the service-connected left shoulder disability.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991). 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his testimony before the Board and his correspondence to VA.

The Veteran asserts in his lay evidence that the left shoulder injury documented in STRs in July 1988 is a mischaracterization; instead, he contends he actually had a right shoulder injury.  However, the Board notes on review of STRs that the left shoulder injury in 1988 is clearly referenced in several places, including an X-ray report; further, Dr. SK and the VA examiners accepted the STRs as documenting a left (not right) shoulder injury.  The Board is accordingly persuaded that the STRs correctly recorded a left shoulder injury in July 1988.

During the hearing the Veteran's representative also cited a right shoulder injury in December 1992, and the Veteran described an in-service accident at that time with chronic symptoms thereafter.  However, neither the Board nor the VA examiners found such documented injury in the STRs.  

The Board acknowledges the Veteran is competent to report accidents or injuries during service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case the Board finds the Veteran's account of right shoulder injury during service, with chronic symptoms after the injury, to be inconsistent with the objective medical documentation of record and thus not credible.  The Board notes initially that the Veteran's separation examination shows clinical examination of the upper extremities as "normal" and is silent in regard to any shoulder injury in service or any current chronic shoulder disorder.  The Veteran evidently did not mention a right shoulder injury to Dr. SK, whose letter cites only a left shoulder injury during service.  During VA examination in August 2008 the Veteran insisted his injury in July 1988 had been mischaracterized as a left shoulder injury but he did not report a separate right shoulder injury.  Thus, the Veteran's report of a separate right shoulder injury at this late date is inconsistent with his own past statements and not credible.

The Board has also considered whether service connection may be granted for the right shoulder as secondary to the service-connected left shoulder disability.  Because the RO adjudicated the question in the SSOC, the Board may consider the question without prejudice to the Veteran.

The Board finds on review that competent and uncontroverted medical opinion in the form of the VA examination report shows the claimed right shoulder disability was not caused or aggravated by the service-connected left shoulder disability.  Accordingly, the criteria for service connection under the applicable regulation, 38 C.F.R. § 3.310 (2006), are not met in this case.

In sum, based on the medical and lay evidence above the Board finds the criteria for service connection for a right shoulder disability are not met on either a direct or a secondary basis.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.   Gilbert, 1 Vet. App. 49, 54.      


ORDER

Service connection for a right shoulder disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


